In an action by a vendee for specific performance of a contract for the sale of real property and for money damages, plaintiff appeals from (1) an order of the Supreme 'Court, Kings County, dated February 21, 1969, which granted defendants’ motion for summary judgment dismissing the complaint and (2) the judgment of said court, entered February 24, 1969 upon said order, in favor of defendants. Order and judgment reversed, on the law, with one bill of $10 costs and disbursements, and defendants’ motion denied. In our opinion the affidavits and exhibits submitted raised issues requiring a plenary trial as to the reasonableness of the notice fixing the law date (cf. Drago v. Flewellin, 33 A D 2d 570). Beldock, P. J., Brennan, Munder, Martuseello and Kleinfeld, JJ., concur.